332 S.W.3d 222 (2010)
CHAMPION BANK, Respondent,
v.
VISIONARY IMAGING, LLC, Robert, Lackamp and Thomas R. Frenz, Defendants, and
Kenneth E. Mann, Appellant.
No. ED 94416.
Missouri Court of Appeals, Eastern District, Division Four.
December 21, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 8, 2011.
Application for Transfer Denied March 29, 2011.
Michael Crawford, St. Louis, MO, for appellants.
Llynn White, St. Louis, MO, for respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Kenneth Mann ("Mann") appeals from the judgment of the Circuit Court of St. Louis County granting summary judgment *223 in favor of Champion Bank ("the Bank") for payment of a debt which Mann personally guaranteed. Mann raises two points on appeal. Mann claims the trial court erred in granting the Bank's motion for summary judgment because the guaranty agreement was voidable due to fraudulent misrepresentations made by the Bank. Mann also claims the trial court erred in granting summary judgment because there were genuine issues of material fact as to whether the bank's misrepresentations rendered the guaranty agreement voidable.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).